--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 5, 2022 has been entered. 	
Priority
This application is a CIP of 15/624,425 (US Patent 10,238,496) filed on 06/15/2017, and claims benefit in provisional application 62/431,076 filed on 12/07/2016.
Application 15/624,425 is a divisional of 14/509,719 (US Patent 9,763,788) filed on 10/08/2014. Application 14/509,719 is a CIP of 13/947,770 (US Patent 8,936,805) filed on 07/22/2013, which claims benefit in provisional application 61/800,588 filed on 03/15/2013 and is a CIP of application 11/519,316 (US Patent 8,518,123) filed on 09/11/2006, which claims benefit in provisional application 60/715,841 filed on 09/09/2005 and provisional application 60/726,383 filed on 10/13/2005. Application 14/509,719 is a CIP of application 13/947,827 (abandoned) filed on 07/22/2013, which claims benefit in provisional application 61/800,588 filed on 03/15/2013.
The effective filing date of the present application is December 07, 2017 because the claims are not supported in applications to which priority is claimed. Application 15/624,425 does not provide support for a first medium, a second medium, a third medium, and a fourth medium as required by claim 39.
Claim Status
Claims 39-42, 48, and 50-53 are pending and examined. Claims 1-38, 43-47, and 49 were cancelled. Claim 39 and 52 were amended.
Withdrawn Claim Rejections - 35 USC 103
Rejections of claims 39-42, 47, 48, 50, and 51 over Sitharaman et al. (US 2012/0076830 AI, Published March 29, 2012) and Whang (Polymer, Vol. 36, No. 4, pages 837-842, published 1995) are withdrawn because claim 39 was amended to require the 3D structure to have a surface area between 150 and 5000 m2/g, which is not obvious over the cited references. Whang teaches foams having a specific pore area in the range 58-105 m2/g, whereas the claims require the 3D structure to have a surface area between 150 and 5000. The surface area of Sitharaman’s structure modified with Whang is unknown. Based on the prior art of record, one of ordinary skill in the art would not have been motivated to modify the prior art structure in order to arrive a structure having a surface area between 150 and 5000 m2/g. 
Rejections of claims 39-42, 48, and 50-53 over Sitharaman et al. (US 2012/0076830 Al, Published March 29, 2012) and Luo et al. (US 2014/0120152 Al Published May 1, 2014) are withdrawn because claims 39 and 52 were amended to require the 3D structure to have a surface area between 150 and 5000 m2/g, which is not obvious over the cited references. Neither of the two cited references teaches the surface area of the porous structure. Based on the prior art of record it would not have been obvious to the skilled artisan to modify the references and arrive at a structure having the claimed surface area range. 
Applicant’s arguments directed to these rejections are moot because rejections are withdrawn. 
Claim Rejections – 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-42, 48, and 50-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 39 and 52 were amended to require the 3D structure to have a surface area between 150 and 5000 m2/g. Applicant cited paragraphs 0019, 0033, 0082, and 0101 of the published application for support for the claimed range. The claimed range introduces new matter because the lower limit 150 is not supported in the application as filed. The cited paragraphs teach a range from 0.001 to 5000 m2/g, however the specific value of 150 is not taught in the application as filed nor in any of the documents to which the application claims priority. 
Dependent claims 40-42, 48, 50, 51, and 53 are rejected for new matter because the claims depend from either claim 39 or claim 52 and contain new matter limitations of these claims.  
Conclusion
No claims are allowed.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Alma Pipic/
Primary Examiner, Art Unit 1617